DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 21-43 are cancelled.
Claims 1-6 and 8-20 are rejected.
Claim 7 is objected to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 9-10, 12-15 and 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Griffith et al (US PUUB 20060190059, hereinafter Griffith) in view of Easter et al (US PAT 7386143, hereinafter Easter). 
Regarding claim 1, Griffith discloses an integrated headpiece for a cochlear implant system (see at least the abstract and figure 1), comprising: a microphone (e.g. microphone 33) for outputting an audio signal (see figure 1): signal processing electronics (e.g. electronic control circuits 34) for processing said audio signal; and a transmitter (e.g. a transmitter 32) for transmitting a processed audio signal received from said electronics to an implanted receiver (e.g. implanted receiver 42), said implanted receiver sending said processed audio signal to an implanted processor (e.g. implanted processor 44), said implanted processor selectively energizing an electrode array (e.g. electrode array 46) having multiple stimulating electrodes (e.g. electrodes E1-EN), (see figure 1); wherein all of said microphone, signal processing electronics, and transmitter are disposed in a common rigid housing of said integrated headpiece, said integrated headpiece being configured as a stand-alone which provides external functionality for operation of said cochlear implant system (e.g. the microphone 33, transmitter 32, and DSP 34 are all disposed in common stand-alone micro-BTE housing 37 positioned behind the ear of a user to operate the cochlear component), (see Griffith, [0075]-[0079], [0081]-[0084], also figures 1-2 and 4-5). 
Griffith does not explicitly teach that the stand-alone housing 37 is a head-mounted integrated headpiece, but rather a behind the ear housing (BTE).
However, Easter in the same field of endeavor teaches that it is well known in the art to provide an external component of a hearing implant system as a stand-alone head-mounted integrated headpiece (e.g. a headpiece 200 housing a microphone 208, transmitter 204 and a speech signal processing or SSP unit) as demonstrated in column 4 lines 48-65, figures 2a-2b. 

Regarding claim 2, Griffith as modified by Easter discloses the headpiece of claim 1, further comprising a magnet (e.g. magnet 206) for attracting said headpiece to a magnet (e.g. magnet 102) of said implanted receiver (see Easter, column 5 lines 6-12, figures 1 and 2).

Regarding claim 3, Griffith as modified by Easter discloses the headpiece of claim 1, wherein said integrated headpiece further comprises a power source (e.g. a battery module 110) said power source supplying electrical power to said microphone, signal processing electronics and transmitter (see Griffith, [0103], figures 5 and 10).

Regarding claim 4, Griffith as modified by Easter discloses the headpiece of claim 3, wherein said power source comprises at least one of: a lithium ion battery, a lithium polymer battery, and a zinc-air battery; said power source being configured to be inductively recharged (e.g. via coil 32), (see Griffith, [0088]-[0089], [0103], figures 5 and 10).

Regarding claim 5, Griffith as modified by Easter discloses the headpiece of claim 3, wherein said power source is inductively recharged by using said transmitter to receive electrical power from an outside source (e.g. an external connectivity module 60), (see Griffith, [0088]-[0089], [0103] and figure 10).

claim 9, Griffith as modified by Easter discloses the headpiece of claim 1, wherein said integrated headpiece has no external electrical contacts (e.g. see Griffith, figure 4; also, Easter, figure 3).

Regarding claim 10, Griffith as modified by Easter discloses the headpiece of claim 1, wherein said integrated headpiece further comprises at least one visual indicator (e.g. an LED Buzzer), (see Griffith, [0102] and figure 9).

Regarding claim 12, Griffith as modified by Easter discloses the headpiece of claim 1, wherein said integrated headpiece further comprises a receiver (e.g. an embedded Bluetooth receiver), (see Griffith, [0091] and figure 5).

Regarding claim 13, Griffith as modified by Easter discloses the headpiece of claim 12, wherein said receiver is one of: a Bluetooth receiver, a radio frequency receiver, a WiFi receiver, and an IEEE 802.11 receiver (see Griffith, [0091] and figure 5).

Regarding claim 14, Griffith as modified by Easter discloses the headpiece of claim 12, wherein said receiver is configured to receive signals from an external device (e.g. a body-worn connectivity module 60); wherein said external device is at least one of: a wireless microphone, a remote control device, a cell phone, a computer, a music player, and a personal digital assistant (see Griffith, [0091] and figure 5).

Regarding claim 15, Griffith as modified by Easter discloses the headpiece of claim 12, wherein said receiver is configured to receive signals from a remote control device (e.g. PC 4); said remote control device communicating with said receiver to alter operational parameters (e.g. for fitting and diagnosis) of said cochlear implant system (see Griffith, [0097] and figure 6).
 claim 17, Griffith discloses a system of integrated headpieces for a cochlear implant system (see at least the abstract and figure 1), comprising: integrated headpiece in a (e.g. micro-BTE unit 24), (see figure 4), wherein each headpiece in said set comprises: a microphone (e.g. microphone 33) for outputting an audio signal (see figure 1): signal processing electronics (e.g. electronic control circuits 34) for processing said audio signal; and a transmitter (e.g. a transmitter 32) for transmitting a processed audio signal received from said electronics to an implanted receiver (e.g. implanted receiver 42), wherein all of said microphone, signal processing electronics, and transmitter are disposed in a common housing of said integrated headpiece (e.g. the microphone 33, transmitter 32, and DSP 34 are all disposed in a common micro-BTE housing 37 positioned behind the ear of a user), (see Griffith, [0075]-[0079], [0081]-[0084], also figures 1-2 and 4-5).
Griffith does not explicitly teach a plurality of the integrated headpieces in a set.
However, it would be obvious to any person having an ordinary skill in the art to provide the headpiece in multiple pieces since it has been held that mere duplication of part does not involve an inventive step unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP 2144.05 VI B)). Thus, it would be obvious to produce multiple headpieces in the teachings of Griffith in order so as to enable simultaneous fixing of the headpieces to each of the two ears of a user with hearing impairment in both ears.
In addition, Griffith does not explicitly teach that the micro-BTE unit 24 is an integrated headpiece, but rather a behind the ear earpiece (BTE).
However, Easter in the same field of endeavor teaches that it is well known in the art to provide an external component of a hearing implant system as an integrated headpiece (e.g. a headpiece 200 that houses a microphone 208, transmitter 204 and a speech signal processing or SSP unit) as demonstrated in column 4 lines 48-65, figures 2a-2b. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to replace the ear-supported BTE housing with a stand-alone headpiece 

Regarding claim 18, Griffith as modified by Easter discloses the system of claim 17, wherein each headpiece in said set further comprising a magnet (e.g. magnet 206) for attracting said headpiece to a magnet (e.g. magnet 102) of said implanted receiver (see Easter, column 5 lines 6-12, figures 1 and 2).

Regarding claim 19, Griffith as modified by Easter discloses the system of claim 17, wherein one of said integrated headpieces in said set comprises a receiver  (e.g. an embedded Bluetooth receiver) for receiving an electronic signal from an external device (e.g. from a body-worn connectivity device 60 or a PC 4), (see Griffith, [0091], [0097], figures 5 and 6).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Griffith in view of Easter as applied to claim 1 above, and further in view of Segel et al (US UB 20070282394, hereinafter Segel).
Regarding claim 6, Griffith as modified by Easter discloses the headpiece of claim 1, but fails to explicitly disclose wherein said headpiece is further configured to receive an assistive listening device cap, said assistive listening device cap being magnetically attached to said headpiece and providing additional functionality to said headpiece.
However, Segel in the same field of endeavor teaches a headpiece (see at least the abstract and figure 1), further configured to receive an assistive listening device cap (e.g. a power pack 41), said assistive listening device cap being magnetically attached to said headpiece and providing additional functionality to said headpiece (see Segel, [0018], [0036] and figure 2). Therefore, it would have been obvious to any person having an ordinary skill in the art before .  

Claims 8, 11, 16 and 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Griffith in view of Easter as applied to claims 1 and 17 above, and further in view of Crawford et al (US PUB 20120330378, hereinafter Crawford).
Regarding claim 8, Griffith as modified by Easter discloses the headpiece of claim 1, but fails to explicitly disclose wherein said integrated headpiece is waterproof.
However, Crawford in the same field of endeavor teaches that it is well known in the art to incorporate a waterproof seal (e.g. o-rings 455) in a headpiece as demonstrated in [0042] and figure 4. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate waterproofing means as taught by Crawford in the teachings of Griffith in view of Easter in order to protect the headpiece against water damage when the headpiece is exposed to rain or other wet conditions.     

Regarding claim 11, Griffith as modified by Easter and Crawford discloses the headpiece of claim 1, wherein said integrated headpiece further comprises at least one external switch (e.g. external switch 240, 245), (see Crawford, [0036] and [0038], figure 2).

Regarding claim 16, Griffith as modified by Easter and Crawford discloses the headpiece of claim 1, but fails to explicitly disclose: wherein said microphone of said integrated headpiece further comprises a directional microphone (e.g. directional microphone 910), (see Crawford, [0063] and figures 9A-9B).

claim 20, Griffith as modified by Easter system of claim 17, but fails to explicitly disclose wherein one of said integrated headpieces in said set comprises a directional microphone.
However, Crawford, in the same field of endeavor teaches that it is well known in the art to provide a headpiece with a directional microphone (e.g. directional microphone 910), (see Crawford, [0063] and figures 9A-9B). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a directional microphone as taught by Crawford in the teachings of Griffith in view of Easter in order to achieve the ability to clearly and properly perceive the direction of an input audio signal via the directional microphone, and thereby further improving the listening experience of the user.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYESOLA C OJO/Primary Examiner, Art Unit 2654.